It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed upon the authority of Rutledge v. State Medical Board, 106 Ohio St., 544, 140 N. E., 132, for the reasons stated in the opinion in that ease; and it is ordered that this cause be remanded to the court of common pleas for further proceedings, and that the court of common pleas be instructed to hear said appealed cause upon its merits.

Judgment reversed and cause remanded.

Marshall, C. J., Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., concur.